Third District Court of Appeal
                               State of Florida

                           Opinion filed March 1, 2017.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                                No. 3D16-544
                           Lower Tribunal No. 93-673
                              ________________

                            Reginald Wilkinson,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Miguel M. De
La O, Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Linda S. Katz, Assistant Attorney
General, for appellee.


Before SALTER, EMAS, and LOGUE, JJ.

      LOGUE, J.

      Reginald Wilkinson filed a motion for postconviction relief under Florida

Rule of Criminal Procedure 3.850 contesting his mandatory life sentence imposed
for a murder he committed at the age of sixteen. The postconviction court denied

the motion without a hearing. We reverse the mandatory life sentence and remand

for sentencing under sections 775.082, 921.1401, and 921.1402, Florida Statutes.

      In 1994, Wilkinson was convicted of first-degree murder with a firearm for a

crime he committed when sixteen years old. He was sentenced to life in prison

with eligibility for parole after twenty-five years, as was mandatory under the law

at the time.

      Decades later, the United States Supreme Court decided Miller v. Alabama,

132 S. Ct. 2455, 2469 (2012). Miller held that “the Eighth Amendment forbids a

sentencing scheme that mandates life in prison without possibility of parole for

juvenile offenders.” In response to Miller, the Florida legislature ended mandatory

life sentences for juveniles. It also adopted guidelines that provided a sentencing

judge with discretion to sentence a juvenile to life, but only after consideration of

the individual circumstances concerning the juvenile and the crime. §§775.082,

921.1401, 921.1402, Fla. Stat.

      The Florida Supreme Court has held that Miller should be applied

retroactively. Falcon v. State, 162 So. 3d 954 (Fla. 2015). Indeed, it applied Miller

retroactively to a sentence of life with the possibility of parole after twenty-five

years, essentially the same sentence as the one at issue here. Atwell v. State, 197

So. 3d 1040, 1048 (Fla. 2016) (“In most respects, a sentence of life with the



                                         2
possibility of parole for first-degree murder, based on the way Florida's parole

process operates under the existing statutory scheme, actually resembles a

mandatorily imposed life sentence without parole that is not proportionate to the

offense and the offender.” (quotations omitted)). We have interpreted Atwell to

require reversal in circumstances similar to this case. See Neely v. State, 41 Fla. L.

Weekly D2663 (Fla. 3d DCA Nov. 30, 2016); Miller v. State, 3D15-2492, 2017

WL 362547, at *1 (Fla. 3d DCA Jan. 25, 2017).

      Reversed and remanded.




                                          3